DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This restriction is in response to the application filed on 01/15/2021.
Claims 1 - 23 are pending and are subject to restriction requirement as follows:
Claims 1 - 18 and 20 - 23 (Invention I) are drawn to a method and system, respectfully, whereby a user uses a token to authenticate him/herself to a  requester in order to validate his/her identity, classified in G06Q20/4014;
Claim 19  (Invention II) is drawn to a method whereby a user may use a photograph or "selfie" as an identifying credential to authenticate him/herself to a requester in order to validate his/her identity, classified in G06Q20/40145.

The inventions are distinct, each from the other, because Inventions I and II are related as two or more subcombinations.  Inventions in this relationship are distinct if it can be shown that:
at least one subcombination as claimed can be shown to be separately usable or has utility other than in the disclosed combination (these subcombinations are separately usable, i.e., independent claims 1 and 20 uses a token for user authentication, and independent claim 19 uses a photograph of user for authentication); AND
  
The subcombinations as claimed do not overlap in scope (i.e., neither independent claims 1 / 20 read on independent claim 19, and visa versa) AND 
The subcombinations as claimed are not obvious variants of one another (it is not reasonably obvious for one to substitute a biometric identifier, e.g., a photograph or "selfie", with a token which is also used to identify. The Applicant may have drastically different reasons for the preference of one over the other, and any "obviousness" argument as to a so called "simple substitution" would be hindsight at best). 
 The examiner has required restriction between the subcombination inventions. Where applicant elects one of the subcombinations, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because:
The two inventions would require different classification searches as mentioned above, as well as different fields of search each field needing different search 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached between 9  - 5, M - F, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 - 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272 - 1000.




/MATTHEW COBB/            Examiner, Art Unit 3698

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694